



Exhibit 10.33




SENIOR EXECUTIVE


TERMINATION BENEFITS AGREEMENT


This Senior Executive Termination Benefits Agreement (the “Agreement”), dated as
of January 15, 2017 (the “Effective Date”), by and between Darling Ingredients
Inc., a Delaware corporation (the “Company”), and Patrick C. Lynch (the
“Executive”).


W I T N E S S E T H:


WHEREAS, the Executive is being employed as a key executive officer of the
Company and as such will make valuable contributions to the productivity and
profitability of the Company; and


WHEREAS, the Company considers that providing severance benefits will operate as
an incentive for the Executive to remain employed by the Company;


NOW, THEREFORE, to induce the Executive to remain employed by the Company, and
to acknowledge the “At Will” status of the Executive’s employment by the
Company, and for other good and valuable consideration, the Company and the
Executive agree as follows:
1.     Circumstances Triggering Receipt of Severance Benefits.


Subject to the Executive’s execution of a general release (on the Company’s
standard form) in favor of the Company pursuant to which the Executive waives,
effective as of the Termination Date (as hereinafter defined), any and all
claims, known or unknown, relating to the Executive’s employment by the Company
or the termination thereof, the Company shall provide the Executive with the
benefits set forth in Section 3 upon any termination of the Executive’s
employment for any reason except the following:


(a)
Termination by reason of the Executive’s “voluntary termination” other than a
Change in Control Termination (as hereinafter defined). For the purposes of this
Agreement, “voluntary termination” shall mean the voluntary resignation by the
Executive of his employment with the Company;



(b)
“Termination with Cause.” For the purposes hereof, “Cause” shall mean
termination of employment of the Executive by the Company following (1) material
failure of the Executive to comply with the reasonable directions of the
Company’s Chief Executive Officer or Board of Directors, which failure is not
corrected after thirty (30) days written notice from the Company, (2) the
commission by the Executive of an act of fraud or dishonesty or of an act which
he knew to be in material violation of his duties to the Company (including the
unauthorized disclosure of confidential information) or (3) following a felony
conviction of the Executive; or













1





--------------------------------------------------------------------------------













(c)
Termination upon the Executive’s normal retirement. For the purposes of this
Agreement, “normal retirement” shall mean the termination of employment of the
Executive by the Company or the Executive in accordance with the Company’s
retirement policy (including early retirement, if included in such policy and
elected by the Executive in writing) generally applicable to its senior
executive employees, or in accordance with any other retirement agreement
entered into by and between the Executive and the Company.



For the purpose of this Agreement, the placement of the Executive on permanent
or long-term disability status as defined by the Company’s long-term disability
policy covering the Executive and the death of the Executive shall not be deemed
a termination and shall not qualify the Executive for the benefits set forth in
this Agreement. Notwithstanding the foregoing, the Executive must deliver to the
Company the general release (as described above), for which the seven-day
revocation period has expired, no later than thirty (30) days following the
Termination Date. Any payments that would be made pursuant to Section 3(a),
Section 3(c) or Section 3(e) prior to the thirtieth (30th) day following the
Termination Date shall be made on the first payroll date after the thirtieth
(30th) day following the Termination Date.


2.     No Entitlement of Employment and Acknowledgment of “At Will” Status.


This Agreement shall not be construed as and does not constitute a promise or
guaranty of continued employment. In consideration of this Agreement, the
Executive acknowledges and agrees that his employment with the Company is “At
Will”. The Executive understands that his employment with the Company is not for
a specified term and is at the mutual consent of the Executive and the Company
and, therefore, the Company can terminate the employment relationship at will,
with or without Cause.


3.     Termination Benefits.


Subject to the conditions set forth in Section 1, the following benefits
(subject to any changes in benefit programs that may occur in the future and any
applicable payroll or other taxes required to be withheld) shall be provided to
the Executive:


(a)    Compensation. Commencing on the Termination Date (as defined below), the
Executive shall be paid periodically, according to his unit’s wage practices,
the amount of his periodic base salary until he has been paid one and one-half
(1.5) times his annual base salary (“Termination Pay Amount”) at the highest
rate in effect in the preceding twelve (12) months. Each such periodic
termination payment is hereby designated a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the foregoing, if a Change in Control (as hereinafter defined)
of the Company occurs and if, within twelve (12) months following the Change in
Control, either the














2





--------------------------------------------------------------------------------





    




Company terminates the Executive’s employment without Cause or the Executive
resigns for Good Reason (as defined below) (either such event being referred to
herein as a “Change in Control Termination”) then in lieu of the Termination Pay
Amount, and not in addition thereto, the Executive shall receive a lump sum
payment within thirty (30) days of the date of termination or resignation for
Good Reason, as the case may be, equal to three (3) times the Executive’s annual
base salary at the highest rate in effect in the preceding twelve (12) months
(the “Change in Control Termination Payment”).


(b)
Vacation Pay. Any accrued vacation pay due but not yet taken at the Termination
Date shall be paid to the Executive on the date his employment with the Company
is terminated (the “Termination Date”).



(c)
Welfare Benefits, etc. The Executive’s participation (including dependent
coverage) in any life and disability plans, and other similar benefits of the
Company (except business travel accident insurance and continued contributions
to qualified retirement plans) in effect immediately prior to the Termination
Date shall be continued, or equivalent benefits provided by the Company, for a
period of eighteen (18) months from the Termination Date, or thirty-six (36)
months in the case of a Change in Control Termination, to the extent allowed
under the policies or agreements pursuant to which the Company obtains and
provides such benefits. In addition, the Company shall pay an amount equal to
the applicable COBRA premium rate, if any, for a period of eighteen (18) months
from the Termination Date, or thirty-six (36) months in the case of a Change in
Control Termination, for health, dental and other similar COBRA coverage for the
Executive and Executive’s eligible dependents, and such payments shall be
includible in the Executive’s gross income.



(d)
Bonus and Retirement Benefits. The Executive shall remain eligible to receive a
prorated amount (based on the number of days worked in the fiscal year) of his
annual incentive cash bonus to the extent it is earned under the terms of the
Company’s then applicable annual incentive plan. Executive’s annual incentive
cash bonus (if any) shall be paid in cash in accordance with the terms of the
annual incentive plan and at the same time that other executive participants in
the plan are paid. The Agreement shall not affect the Executive’s entitlement to
benefits under the Company’s retirement plan accrued as of his termination.



(e)
Executive Outplacement Counseling. The Company shall engage an outplacement
counseling service of national reputation, at its own expense provided that such
expense shall not exceed Ten Thousand Dollars ($10,000), to assist the Executive
in obtaining employment, until the earliest of (i) two years from the
Termination Date, (ii) such date as the













3





--------------------------------------------------------------------------------











Executive has obtained employment, or (iii) until such time the Company’s
expenses equal Ten Thousand Dollars ($10,000).


For purposes of the Agreement, “Change in Control” means the occurrence of any
of the following events:


(1)Any Person, as defined in the Company’s 2012 Omnibus Incentive Plan (the
“Omnibus Plan”), becomes the Beneficial Owner (as defined in Rule 13d-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934) of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of its Directors (the “Outstanding Employer Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, including without
limitation, a public offering of securities; (ii) any acquisition by the Company
or any of its Subsidiaries (as defined in the Omnibus Plan); (iii) any
acquisition by an employee benefit plan or related trust sponsored or maintained
by the Company or any of its Subsidiaries; or (iv) any acquisition by any Person
pursuant to a transaction which complies with clauses (i), (ii), and (iii) of
clause (3) of this definition below;


(2)Individuals who constitute the Board of Directors as of the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
Director subsequent to the Effective Date whose election to the Board of
Directors, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board, shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the Directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Board of Directors;


(3)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Voting Securities
immediately prior to such Business Combination are the Beneficial Owners,
directly or indirectly, of more than fifty percent (50%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (or election of members of a comparable governing body) of
the entity resulting from the Business Combination (including, without
limitation, an entity which as a result of such transaction owns all or
substantially all of the Company or all or substantially all of the Company’s
assets either directly or indirectly or through one or more Subsidiaries) (the
“Successor Entity”) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Employer
Voting Securities; (ii) no Person (excluding any Successor Entity or any
employee








4





--------------------------------------------------------------------------------













benefit plan or related trust of the Company, such Successor Entity, or any of
their Subsidiaries) is the Beneficial Owner, directly or indirectly, of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable governing body) of the Successor Entity, except to the
extent that such ownership existed prior to the Business Combination; and (iii)
at least a majority of the members of the board of directors (or comparable
governing body) of the Successor Entity were members of the Incumbent Board
(including persons deemed to be members of the Incumbent Board by reason of the
proviso of clause 2 of this definition at the time of the execution of the
initial agreement or of the action of the Board of Directors providing for such
Business Combination; or


(4)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


For purposes of this Agreement, “Good Reason” means the Executive’s voluntary
resignation of employment due to one of the following events:


(1)    any material diminution by the Company of the authority, duties or
responsibilities of the Executive;


(2)    any material diminution in the Executive’s base salary, which, for
purposes of this Agreement, means a ten percent (10%) or more reduction in base
salary, determined based upon the highest rate of the Executive’s base salary in
effect in the twelve (12) months preceding such reduction;


(3)    any material diminution in the amount of any bonus award or incentive
compensation opportunities available to the Executive immediately before the
Change in Control or any material change in the terms of any such bonus award or
incentive compensation opportunities; provided, however that no Good Reason
event shall occur in connection with any change in the terms of such benefits if
such change is made applicable to each of the Company's senior executive
officers;


(4)    any material change in the geographic location at which the Executive
must perform his duties for the Company, which, for purposes of this Agreement,
means the Executive’s permanent relocation to any office or location which is
located more than thirty (30) miles from the location where the Executive is
based as of the Effective Date; or


(5)    any action or inaction that constitutes a material breach by the Company
of this Agreement, including without limitation, any failure of the Company to
obtain an agreement from any successor of the Company to perform this Agreement
in accordance with this Agreement under Section 6.










5





--------------------------------------------------------------------------------













The Executive must provide a written notice of his intent to terminate
employment for Good Reason (the “Notice of Termination”) to the Company within
ninety (90) days after the event constituting Good Reason has occurred. The
Company shall have a period of thirty (30) days from the date on which the
Notice of Termination is received in which it may correct the act, or the
failure to act, that gave rise to the Good Reason event as set forth in the
Executive’s Notice of Termination. If the Company does not correct the act, or
the failure to act, within thirty (30) days, the Executive must terminate
employment for Good Reason within thirty (30) days after the end of the cure
period, in order for the termination to be considered a Good Reason termination.
If the Executive fails to comply with the notice requirements set forth above
and resigns his employment, regardless of the existence of a Good Reason event,
such resignation will be considered to be a voluntary resignation and no
severance amounts will be paid under Section 3(a).


4.     Entirety.


This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter contained herein and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties.
No supplement, modification or amendment of this Agreement shall be binding
unless referring specifically to this Agreement and executed in writing by the
parties hereto. In no event will the Executive be entitled to severance under
both this Agreement and the Company’s severance policy, if any, as it is the
intent of the parties hereto that the severance provided for in this Agreement
shall be in lieu of, and not in addition to, the severance that the Executive
would otherwise be entitled to under the Company’s severance policy, if any.


5.     Certain Obligations of Executive.


In order to induce the Company to enter into this Agreement, the Executive
hereby agrees to the following obligations, which obligations of the Executive
shall be in addition to, and shall not limit, any other obligation of the
Executive to the Company with respect to the matters set forth herein or
otherwise:


Nondisclosure. The Executive hereby agrees that all documents, records,
techniques, business secrets, price and route information, business strategy and
other information, whether in electronic form, hardcopy or other format, which
have come into his possession from time to time during his employment by the
Company or which may come into his possession during his employment, shall be
deemed to be confidential and proprietary to the Company and the Executive
further agrees to retain in confidence any confidential information known to him
concerning the Company and its affiliates and their respective businesses,
unless such information (i) is publicly disclosed by the Company or (ii) is
required to be disclosed by valid legal process; provided, however, that prior
to any such disclosure, if reasonably practicable, the Executive must first
notify the Company and cooperate with the Company (at the Company’s expense) in
seeking a










6





--------------------------------------------------------------------------------







protective order; and further provided that nothing in this Section 5(a) limits
any provision of Section 5(g) below.


(b)
Return of Property. The Executive agrees that, upon termination of the
Executive’s employment with the Company for any reason, the Executive will
return to the Company, in good condition, all property of the Company and any of
its affiliates, including without limitation, keys; building access cards;
computers; cellular telephones; automobiles; the originals and all copies (in
whatever format) of all management, training, marketing, pricing, strategic,
routing and selling materials; promotional materials; other training and
instructional materials; financial information; vendor, owner, manager and
product information; customer lists; other customer information; and all other
selling, service and trade information and equipment, provided that nothing in
this Section 5(b) limits any provision of Section 5(g) below. If such items are
not returned in accordance with this Section 5(b), the Company will have the
right to charge the Executive for all reasonable damages, costs, attorneys’ fees
and other expenses incurred in searching for, taking, removing and/or recovering
such property.



(c)
Nonsolicitation. During the period of employment with the Company and for a
period of 12 months thereafter, the Executive will not, on the Executive’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, or otherwise act indirectly to hire or solicit or in any manner
attempt to influence or induce any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates, nor will the Executive
use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company concerning the
names and addresses of the employees of the Company or its affiliates.



(d)
Nondisparagement. The Executive shall not, either during the term of this
Agreement or at any time thereafter, make statements, whether orally or in
writing, concerning the Company, any of its directors, officers, employees or
affiliates or any of its business strategies, policies or practices, that shall
be in any way disparaging, derogatory or critical, or in any way harmful to the
reputation of the Company, any such persons or entities or business strategies,
policies or practices, provided that nothing in this Section 5(d) limits any
provision of Section 5(g) below.



(e)
Cooperation. The Executive agrees to cooperate, at the request and expense of
the Company, in the prosecution and/or defense of any claim or litigation in
which the Company or any affiliate is involved on the Termination Date or
thereafter that includes subject matter as to which the Executive has knowledge
and/or expertise, provided that nothing in this Section 5(e) limits any
provision of Section 5(g) below.













7





--------------------------------------------------------------------------------









(f)
Damages. Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches the covenants contained in this Section 5, the Company will
have no further obligations to the Executive pursuant to this Agreement or
otherwise and may recover from the Executive all such damages to which it may be
entitled at law or in equity. In addition, the Executive acknowledges that any
such breach may result in immediate and irreparable harm to the Company for
which money damages are likely to be inadequate. Accordingly, the Company may
seek whatever relief it determines to be appropriate to protect the Company’s
rights under this Agreement, including, without limitation, an injunction to
prevent the Executive from disclosing any trade secrets or confidential or
proprietary information concerning the Company to any person or entity, to
prevent any person or entity from receiving from the Executive or using any such
trade secrets or confidential or proprietary information and/or to prevent any
person or entity from retaining or seeking to retain any other employees of the
Company. The Executive acknowledges good and sufficient consideration for the
covenants of this Section 5.



(g)
Protected Rights. Executive understands that nothing contained in this Agreement
limits Executive’s ability to report possible violations of law or regulation
to, or file a charge or complaint with, the Securities and Exchange Commission,
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Department of Justice,
the Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Nothing in this Agreement shall limit the Executive’s ability under
applicable United States federal law to (i) disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law or (ii)
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.



6.     Successors.


The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession has taken place.
















8





--------------------------------------------------------------------------------











7.     Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the internal laws of the State of Texas.


8.     Termination.


This Agreement shall terminate on December 31, 2017 (the “Term”); provided,
however, that the Term shall automatically extend for successive one (1) year
periods on December 31, 2017 and each anniversary thereof, unless the
Executive’s employment is terminated prior thereto or the Company provides
written notice to the Executive of the Company’s intention not to extend the
Term at least six (6) months prior to the applicable extension date.


9.    Compliance with Code Section 409A.


To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, and if and only to the extent it becomes necessary to
prevent any accelerated or additional tax under Section 409A of the Code, if the
Executive is a “specified employee” as defined in Section 409A of the Code, any
severance pay or benefits constituting deferred compensation to which Section
409A applies and payable by reason of the Executive’s termination of employment
(severance pay and benefits up to $450,000 are not subject to Section 409A)
shall be deferred (without any adjustment to the amount of such payments or
benefits ultimately paid or provided to the Executive) until the date that is
six (6) months following such termination (or the earliest date as is permitted
under Section 409A of the Code). A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits subject to Section 409A of the Code upon
or following a termination of employment until such termination is also a
“separation from service” within the meaning of Section 409A of the Code and for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.








[signatures on the following page]
























9





--------------------------------------------------------------------------------









        


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.




DARLING INGREDIENTS INC.
                    


By: /s/ Randall C. Stuewe        
Randall C. Stuewe
Chief Executive Officer




EXECUTIVE






By: /s/ Patrick C. Lynch        
Printed Name: Patrick C. Lynch
























































10



